Case 17-32141-jal          Doc 71      Filed 01/07/20        Entered 01/07/20 08:08:31            Page 1 of 3




                                  UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF KENTUCKY


In re:                                                           Case No. 17-32141
         CHARLES LYONS

                      Debtor(s)



              CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        William W. Lawrence, chapter 13 trustee, submits the following Final Report and
Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee
declares as follows:

         1) The case was filed on 07/02/2017.

         2) The plan was confirmed on 08/03/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 04/09/2019.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 30.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (09/01/2009)
Case 17-32141-jal          Doc 71       Filed 01/07/20               Entered 01/07/20 08:08:31                    Page 2 of 3




Receipts:

           Total paid by or on behalf of the debtor                          $9,408.00
           Less amount refunded to debtor                                    $1,446.66

NET RECEIPTS:                                                                                                     $7,961.34



Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $3,750.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $358.18
     Other                                                                                $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                                 $4,108.18

Attorney fees paid and disclosed by debtor:                                  $0.00



Scheduled Creditors:
Creditor                                                Claim            Claim           Claim        Principal        Int.
Name                                    Class         Scheduled         Asserted        Allowed         Paid           Paid
CAPITAL ONE AUTO FINANCE            Secured              12,000.00             0.00            0.00           0.00            0.00
M & T MORTGAGE CORP                 Secured                    NA               NA              NA            0.00            0.00
US DEPT OF HOUSING & URBAN DEV      Secured                    NA              0.00            0.00           0.00            0.00
WELLS FARGO HOME MORTGAGE           Secured             176,524.57        13,625.92       13,625.92       3,853.16            0.00
WOLLEMI ACQUISITIONS                Secured                    NA              0.00            0.00           0.00            0.00




UST Form 101-13-FR-S (09/01/2009)
Case 17-32141-jal           Doc 71       Filed 01/07/20         Entered 01/07/20 08:08:31                 Page 3 of 3




 Summary of Disbursements to Creditors:
                                                                      Claim             Principal             Interest
                                                                    Allowed                 Paid                 Paid
 Secured Payments:
        Mortgage Ongoing                                              $0.00                $0.00                $0.00
        Mortgage Arrearage                                       $13,625.92            $3,853.16                $0.00
        Debt Secured by Vehicle                                       $0.00                $0.00                $0.00
        All Other Secured                                             $0.00                $0.00                $0.00
 TOTAL SECURED:                                                  $13,625.92            $3,853.16                $0.00

 Priority Unsecured Payments:
         Domestic Support Arrearage                                    $0.00               $0.00                $0.00
         Domestic Support Ongoing                                      $0.00               $0.00                $0.00
         All Other Priority                                            $0.00               $0.00                $0.00
 TOTAL PRIORITY:                                                       $0.00               $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                           $0.00               $0.00                $0.00



 Disbursements:

          Expenses of Administration                                    $4,108.18
          Disbursements to Creditors                                    $3,853.16

 TOTAL DISBURSEMENTS :                                                                                    $7,961.34



         12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed. The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/06/2020                                  By: /s/ William W. Lawrence
                                                                             Trustee


STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
